In re Burke, Christopher J.; Morgan Asset Management, Inc.; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. O, No, 567874; to the Court of Appeal, First Circuit, No. 2012 CW 0050.
Granted. Accepting the allegations of relators’ petition as true, we find they have stated a cause of action. See Nassif v. Sunrise Homes, Inc., 98-3193 (La,6/29/99), *659739 So.2d 183. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the district court is reinstated.
JOHNSON, J„ recused.